DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “the plurality of objects comprising only a whole set of objects constituting the product to be assembled” in lines 7-8.  There is no support in the current specification for this amended limitation as the specification does not disclose that the plurality of objects can only be a whole set of objects constituting the product to be assembled.  Applicant is advised to provide a specific paragraph(s) in the current specification for a support of this limitation.  For examination purpose, the added limitation is not considered.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5, 8, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorwarth (U.S. Patent Publication No. 2018/0029178).
Regarding Claim 1, Thorwarth teaches a method for assembling a product or a portion of a product, on an assembly site (Fig. 7, 1), comprising an assembly line, the assembly line comprising a plurality of assembly stations (Fig. 7, 18-21) and at least one movable platform (Fig. 7, 5), the method comprising the following steps applied to each movable platform of the at least one movable platform:
a) loading on the movable platform a plurality of objects (Fig. 7, 2) ([0051]; multi-part), comprising one or several elementary part(s) ([0115]: component set), the plurality of objects comprising a whole set of objects constituting the product to be assembled ([0055]: intermediate product is considered a product) ([0070], [0076], [0114] & [0119]: lines 15-17),
b) displacing the movable platform (Fig. 7, 5) up to an assembly station (Fig. 7, 18-21) of the plurality of assembly stations of the assembly line ([0119]: lines 15-17);
c) transferring on the assembly station (Fig. 7, 18-21) one or several object(s) (Fig. 7, 2) of the plurality of objects present on the movable platform (Fig. 7, 5) ([0081], [0115]);
d) modifying, or assembling the one or several object(s) transferred at step c), so as to constitute an intermediate object ([0055]: intermediate product) ([0115]: welding robots for joining);
e) transferring on the movable platform (Fig. 7, 5) the intermediate object constituted at the step d), such that, for the following steps of the method, the one or several object(s) transferred at step c) are replaced in the plurality of objects by the intermediate object constituted at step d) ([0117]: the workpiece is placed back on the conveying means (5));
f) repeating steps b) to e) so that the platform (Fig. 7, 5) is successively displaced from an assembly station, where the intermediate object is constituted, to another station, where another intermediate object is constituted ([0066], [0078], [0117], the assembled workpiece is transported into the next manufacturing system) until the product is completely assembled using only the whole set of objects ([0055]: manufactured product such as an intermediate product is produced.  An “intermediate product” is considered a product.). 
Although Thorwarth does not explicitly teach loading on the movable platform a plurality of objects comprising only a whole set of objects constituting the product to be assembled, it teaches that the conveying means can deliver workpieces and/or tools in paragraphs [0016] and [0070]-[0072].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the conveying means to deliver either workpieces or tools or both depending on assembly operation(s) to be performed at each of assembly stations.  For example, if an assembly operation can be performed by application-flexible manufacturing devices (28, 29) without any need for application-specific tools, then the conveying means would not need to carry any application-specific tools.
Regarding Claim 2, Thorwarth teaches the method according to claim 1, wherein step a) is preceded by a step a0) of configuring each movable platform of the at least one movable platform ([0071]-[0072]: LAMs (6) is a part of a conveying means (5) and can be configured for various workpieces (2).).
Regarding Claims 5 and 13, Thorwarth teaches the method according to claims 1 and 2, wherein the at least one movable platform (Fig. 7, 5) is displaced by an autonomous vehicle driven by a programmed system ([0011], [0065]: programmable conveyor tracks).
Regarding Claim 8, Thorwarth teaches the method according to claim 1, wherein the assembled product is a motor vehicle or a portion of a motor vehicle ([0002]: vehicle bodies).
Regarding Claim 17, Thorwarth teaches the method according to claim 2, wherein the at least one movable platform (Fig. 7, 5) carries at least one handling robot to carry out at least one portion of steps a), and/or c), and/or e) of the method ([0112]: robot).
Examiner notes that the limitations such as “to carry out at least one portion of steps a), and/or c), and/or e) of the method” is statements of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the structure of Thorwarth’s robot is capable of performing the intended use.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorwarth (U.S. Patent Publication No. 2018/0029178).
Regarding Claim 1, Thorwarth teaches a method for assembling a product or a portion of a product, on an assembly site (Fig. 7, 1), comprising an assembly line, the assembly line comprising a plurality of assembly stations (Fig. 7, 18-21) and at least one movable platform (Fig. 7, 5), the method comprising the following steps applied to each movable platform of the at least one movable platform:
a) loading on the movable platform a plurality of objects (Fig. 7, 2) ([0051]; multi-part), comprising one or several elementary part(s) ([0115]: component set), the plurality of objects comprising a portion of the product ([0055]: intermediate product can also be considered a portion of the end product) to be assembled on the assembly line ( [0070], [0076], [0114] & [0119]: lines 15-17),
b) displacing the movable platform (Fig. 7, 5) up to an assembly station (Fig. 7, 18-21) of the plurality of assembly stations of the assembly line ([0119]: lines 15-17);
c) transferring on the assembly station (Fig. 7, 18-21) one or several object(s) (Fig. 7, 2) of the plurality of objects present on the movable platform (Fig. 7, 5) ([0081], [0115]);
d) modifying, or assembling the one or several object(s) transferred at step c), so as to constitute an intermediate object ([0055]: intermediate product) ([0115]: welding robots for joining);
e) transferring on the movable platform (Fig. 7, 5) the intermediate object constituted at the step d), such that, for the following steps of the method, the one or several object(s) transferred at step c) are replaced in the plurality of objects by the intermediate object constituted at step d) ([0117]: the workpiece is placed back on the conveying means (5));
f) repeating steps b) to e) so that the platform (Fig. 7, 5) is successively displaced from an assembly station, where the intermediate object is constituted, to another station, where another intermediate object is constituted ([0066], [0078], [0117], the assembled workpiece is transported into the next manufacturing system).
 If the product is interpreted as a final/end product only, then, Thorwarth does not explicitly teach loading the plurality of objects comprising a whole set of objects constituting the product to be assembled and repeating steps b) to e) until the product is completely assembled using only the whole set of objects.
 However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture a final/end product, especially, a final/end product consisting of a relatively small number of objects using the manufacturing method of Thorwarth since a LAM and a conveying means would be able to carry the whole set of objects constituting the product to be assembled and the number of steps to assemble the relatively small number of objects would not exceed the number of manufacturing steps designed for the manufacturing facility of Thorwarth.
Although Thorwarth does not explicitly teach loading on the movable platform a plurality of objects comprising only a whole set of objects constituting the product to be assembled, it teaches that the conveying means can deliver workpieces and/or tools in paragraphs [0016] and [0070]-[0072].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the conveying means to deliver either workpieces or tools or both depending on assembly operation(s) to be performed at each of assembly stations.  For example, if an assembly operation can be performed by application-flexible manufacturing devices (28, 29) without any need for application-specific tools, then the conveying means would not need to carry any application-specific tools.


Claims 3, 4, 7, 9-12, 14-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorwarth (U.S. Patent Publication No. 2018/0029178), as applied to Claims 1 and 2 and further in view of Eberl (U.S. Patent Publication No. 2019/0127000).
Regarding Claims 3 and 9, Thorwarth teaches the method according to claims 1 and 2, but, does not explicitly teach wherein step a) is followed by a step a1) of automated check-up of the loading of each movable platform of the at least one movable platform.
Eberl teaches step a) is followed by a step a1) of automated check-up of the loading of each movable platform (Fig. 1, 20) of the at least one movable platform ([0042]-[0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the workpiece inspection station between steps of a) and b) of Thorwarth in order to verify the type and position of the workpiece on the movable platform prior to processing the workpieces in the assembly station as suggested in Eberl [0010].
Regarding Claims 4, 10, 11, and 12, Thorwarth teaches the method according to claims 1, 2, 3 and 9 wherein the assembly site can be configured in any desired way including assembly stations (Fig. 7, 18-21) working in a parallel operation ([0104]: parallel operation, [0105]: parallel in two or more functionally equivalent manufacturing systems, Fig. 1 shows matrix of assembly stations with conveying paths (7)), each dedicated to the assembly of one or several partial assemblies of a portion of a product ([0104]-[0105]), the method comprising the following additional steps, carried out before step b):
aa) displacing a movable platform (Fig. 1, 20) from the at least one movable platform up to the assembly stations ([0016], lines 4-5 & [0119]: lines 15-17);
and the method comprising the following additional step, carried out following step f):
g) repeating steps aa), b) to f) so that the movable platform is successively displaced from an assembly line on which at least one partial assembly is assembled to another assembly line on which another partial assembly is assembled ([0107]: the finished workpiece can be delivered directly to a further manufacturing zone.).
Thorwarth does not explicitly teach a plurality of assembly lines and ab) checking up the loading of the movable platform and, depending on the result of this check-up, configuring the movable platform and completing the loading present on the movable platform such that it carries a plurality of objects, constituting the product to be assembled.
Thorwarth teaches different workpieces manufactured by assembly stations (Fig. 7, 18-21) in a parallel operation ([0104]: parallel operation, [0105]: parallel in two or more functionally equivalent manufacturing systems) and a further manufacturing zone ([0107]).  Therefore, it would have been obvious to one of ordinary skill in the art that groups of assembly stations would form a plurality of assembly lines wherein each assembly line would manufacture a particular workpeice and/or the finished workepiece in one assembly line can be delivered to another assembly line for an additional production process.  
Eberl teaches ab) checking up the loading of the movable platform prior to displacing the movable platform to the assembly station ([0042]-[0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to inspect the workpieces on the movable platform at the assembly line of Throwarth prior to displacing the movable platform to the assembly station in order to ensure correct workpieces are properly positioned on the movable platform prior to the assembly process.
In case if any issues such as wrong parts, incorrect position of parts and etc. are found during the check-up, it would have been obvious to correct the issues by various means including configuring the movable platform and completing the loading in order to ensure a smooth transfer of the workpieces to the assembly workstation.   
Regarding Claims 7 and 19, Thorwarth teaches the method according to claims 1 and 18, wherein the at least one movable platform comprises a type identifier reading successively by each assembly station (Fig. 7, 18-21) of the plurality of assembly stations, said type identifier containing information relating to the product and/or to the objects of the plurality of objects loaded on the at least one movable platform ([0012], [0073] & [0093]).
Thorwarth does not explicitly teach an electronic memory, accessible in writing and said information being updated and used by each assembly station of the plurality of assembly stations. 
Eberl teaches an electronic memory (Fig. 2, 8: RFID contains an electronic memory), accessible in writing and reading by the inspection device (32) ([0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the data carrier (8) of Eberl as the type identifier of Thorwarth in order to not only read the type of workpieces carried by the movable platform, but also, write an information on the data carrier such as the workstation identifier in order to keep track of the workstations that the movable platform visited which then can be used by the subsequent workstations to verify a proper sequence of the manufacturing process.  
Regarding Claims 14, 15 and 16, Thorwarth/Eberl teach the method according to claims 3, 4 and 12, wherein the at least one movable platform (Thorwarth Fig. 7, 5) is displaced by an autonomous vehicle driven by a programmed system (Thorwarth [0011], [0065]: programmable conveyor tracks).
Regarding Claim 18, Thorwarth/Eberl teach the method according to claim 16, wherein the at least one movable platform (Thorwarth Fig. 7, 5) carries at least one handling robot to carry out at least one portion of steps a), and/or c), and/or e) of the method (Thorwarth [0112]: robot).
Examiner notes that the limitations such as “to carry out at least one portion of steps a), and/or c), and/or e) of the method” is statements of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the structure of Thorwarth’s robot is capable of performing the intended use.
Regarding Claim 20, Thorwarth/Eberl teaches the method according to claim 19, wherein the assembled product is a motor vehicle or a portion of a motor vehicle (Thorwarth [0002]: vehicle bodies).

Response to Arguments
Applicant's arguments filed on 8/3/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art, Thorwarth fails to teach “the plurality of objects comprising only a whole set of objects constituting the product to be assembled” in Claim 1.  As noted in the above 35 U.S.C. 112(a) rejection, the added limitation is not supported by the current specification.  Therefore, a correction is required.  Furthermore, although Thorwarth does not explicitly teach the added limitation in question, it recites in several areas [0016] and [0070]-[0072] that the conveying means can deliver workpieces and/or tools which suggests the the conveying mean can deliver either workpieces or tools or both.  Therefore, it would have been obvious to one of ordinary skill in the art to use the conveying means to deliver only the workpieces or tools or both depending on what the conveying means is used for and whether or not assembly of the workpieces requires any application-specific tools to be carried by the conveying means as indicated in the above 35 U.S.C. 103 rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        9/20/2022